Citation Nr: 1124939	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  02-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bursitis of the left elbow (claimed as tennis elbow).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to December 1973, from May 1976 to January 1984 and from May 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue on appeal was before the Board in June 2004, August 2005 and December 2009.  It was remanded each time for additional evidentiary development.


FINDING OF FACT

The preponderance of the competent evidence of record demonstrates the currently existing left elbow disorder is not etiologically linked to the Veteran's active duty service or to a service-connected disability.  


CONCLUSION OF LAW

A left elbow disorder was not incurred in or aggravated by the Veteran's active duty service nor is it secondary to a service-connected disability.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in March 2001, January 2003, June 2004, September 2005 and October 2010 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for a left elbow disorder.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letter.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim in the VCAA letters and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disability on appeal in the October 2010 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Board finds the Veteran has been afforded an appropriate VA examination.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the extent and etiology of the Veteran's left elbow complaints.  The etiology opinion was supported by an adequate rationale with reference to pertinent clinical findings.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the nature, existence and etiology of his left elbow disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


Entitlement to service connection for bursitis of the left elbow

Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ , 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), secondary service connection is awarded when a disability is proximately due to or the result of a service-connected disability.

Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disorder also warrants secondary service connection, to the degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Board finds that service connection is not warranted for a left elbow disorder.  While there is evidence of complaints made to health care professionals regarding left elbow problems, these were not recorded during active duty service.  The service treatment records were silent as to complaints of, diagnosis of or treatment for a left elbow disorder.  

In April 1976 Veteran denied having or ever having had a painful or trick elbow.  

On a Report of Medical History completed by the Veteran in January 1984, he denied having or ever having had a painful or trick elbow.  Clinical evaluation of the upper extremities was normal.  

In May 1988, the Veteran sought treatment, in part, for left elbow pain.  He reported the elbow began to hurt while doing sit-ups and that he had a history of tennis elbow.  The assessment was tennis elbow.  

Clinical evaluation of the upper extremities was determined to be normal at the time of a September 1988 quadrennial examination.  

In September 1988, the Veteran completed a Report of Medical History wherein he denied having or ever having had problems with a painful or trick elbow.  

In February 1990, the Veteran complained, in pertinent part, of left elbow pain.  The Veteran reported that he injured his elbow three days prior while on Reserve duty.  He reported he developed pain in the elbow when he picked up a pot lid.  He was examined at an Air Force Base and the examination was benign.  The assessment was mild bursitis.  

A February 1990 X-ray examination of the left elbow was interpreted as being negative.  

A March 1990 clinical record reveals the Veteran reported he hurt his elbow while in the Reserves the previous weekend.  

In February 1991, the Veteran sought treatment for pain in the left elbow and bilateral shoulders.  He informed the clinician that left elbow pain had been present for three days and that he had previous problems in December 1990 and February 1990 which he reported was bursitis of the left elbow.  He denied trauma.  The assessment was bursitis of the left elbow.  

In April 1991, the Veteran complained of left elbow pain and foot pain which began to hurt when doing sit-ups.  There was a history of tennis elbow.  The assessment was tennis elbow.  

The Veteran completed a Report of Medical History in November 1992 wherein he indicated that he had or had had a painful or trick shoulder or elbow.  The document was annotated, in part, to indicate the Veteran reported arthritic problems with his right elbow.  There was no annotation pertaining to any problem with the left elbow.  

In November 1997, the Veteran informed a clinician that he had had paresthesias in both arms 30 percent of the time when using his arms at work.  There was no mention of problems with the left elbow.  

In January 1999, the Veteran complained of numbness, tingling, pain and reduced grip strength in the left hand which had been present since 1983.  He did not mention problems with the left elbow.  

In August 2003, the Veteran reported that he had had elbow pain "on and off."  The assessment was elbow pain.  

The Veteran has reported that he was treated at an Air Force hospital in 1990 for left elbow problems.  However, searches of medical records from Tinker Air Force Base from 1988 to 1990 were negative.  No other hospital was identified.  

The Board finds the service treatment record are silent as to complaints of, diagnosis of or treatment for a left elbow disorder.  

There is no competent evidence of record linking a currently existing left elbow disorder to the Veteran's active duty service on any basis.  The only evidence of record which links a currently existing left elbow disorder to the Veteran's active duty service is the Veteran's own allegations.  As set out above, the Veteran is a lay person without any specialized medical training and his opinion as to the etiology of his left elbow disorder is without probative value.  

There is competent evidence of record which indicates that the Veteran does not have a left elbow disorder which was incurred in or aggravated by his active duty service.  On VA examination in November 2004, the examiner noted the Veteran had complained of left elbow problems in April 1991 and was diagnosed with tennis elbow.  The examiner noted that there was no mention of left elbow problems in the clinical records he had reviewed from 2000 to 2003 and could find no mention in the medical records of any left elbow pathology.  The examiner also found no evidence that using a cane for his right knee could in any way lead to problems with the left elbow and therefore found that it was not likely that the Veteran's elbow problems were related to his military service.  

On VA examination in March 2010, the Veteran reported a history of a left elbow condition since the 1990's while he was in the military.  The Veteran informed the clinician that he had been diagnosed with tennis elbow during military service and was treated with pain medication and an Ace wrap.  He denied any injury to the elbow during military service.  He reported he was discharged in 1993 and continued to have intermittent left elbow pain and other symptomatology.  The symptoms were usually induced by physical activity such as lifting or repetitive motion of the left hand.  The left elbow pain had become more frequent since the last VA examination.  He alleged that he had had elbow pain two or three times per week for the preceding year with the pain lasting approximately 30 minutes.  Physical examination was conducted.  The diagnosis was epicondylitis of the left elbow with X-ray showing mild arthritic changes.  The examiner noted that there was no evidence of any treatment for any injury or trauma to the left elbow during military service.  The examiner noted that the Veteran was discharged in 1993 and a clinical record from April 2002 indicates the Veteran reported a history of tennis elbow for ten years.  It was also noted that the Veteran's emergency room visit in 2003 recorded complaints of intermittent left elbow pain and a diagnosis of rule out epicondylitis was made.  There was no other evidence that the Veteran was treated for a left elbow condition.  The examiner found that the chronicity of the left elbow condition cannot be established in the military or after his discharge from the military.  Therefore, it was the examiner's opinion that it was less likely than not that the Veteran's left elbow condition was related to his treatments in the military.  The examiner noted that the Veteran used a cane approximately 20 minutes every day for ambulation and did not use the cane regularly.  The examiner noted that the Veteran developed his left elbow disability prior to the time he started using a cane in his left hand.  Based on this, the examiner opined that the left elbow disorder was not etiologically linked to the Veteran's use of a cane in his left hand required by his service-connected right knee disability.  The examiner noted that the Veteran was service-connected for right knee injury, coronary artery disease with hypertension, lumbosacral strain with degenerative joint disease and degenerative disc disease, post-operative carpal-tunnel syndrome of the right wrist, peripheral vascular disease of the lower extremities, pes planus of the left foot and hypertension.  The examiner found that a review of the medical literature in peer reviewed published journals does not show any evidence that the Veteran's service-connected disabilities can cause epicondylitis of the left elbow.  The examiner opined that it was less likely than not that the Veteran's left elbow disability is the result of injury in the service or disease that the Veteran incurred during active duty or is secondary to his service-connected disabilities.  

The Board finds that there is no continuity of symptomatology of left elbow complaints from the time of his discharge to the present.  The Veteran has alleged that he had had left elbow symptoms since active duty but the Board finds the Veteran's credibility has been impeached by other evidence of record.  The Board notes that, beginning in July 1987, the Veteran began submitting claims for compensation to VA.  Significantly, it was not until approximately ten years after his last period of active duty service that the Veteran submitted a claim of entitlement to service connection for a left elbow disorder.  In July 1987, the Veteran submitted a claim of entitlement to service connection for knee and throat disorders.  In July 1996 he submitted a claim for an increased rating for his right knee.  In October 1998, the Veteran claimed entitlement to service connection for a low back disorder claimed to be secondary to his right knee disability.  In February 1999, the Veteran submitted a claim of entitlement to service connection for residuals of an eye injury.  In August 1999, the Veteran submitted claims of entitlement to an increased rating for a right wrist disability and right knee disability and also claimed entitlement to service connection for a left knee disorder claimed to be secondary to his service-connected right knee disability.  In October 1999, the Veteran submitted a claim of entitlement to service connection for a left foot disorder.  It was not until February 2001, that the Veteran submitted his claim of entitlement to service connection for tennis elbow of the left elbow.  The Board finds it reasonable to believe that, if the Veteran had had a chronic left elbow disorder which had been in existence since his discharge from active duty, he would have submitted this claim along with all the other claims submitted over time.  The Veteran demonstrated a knowledge of the VA benefits system by his submission of numerous claims.  If, in fact, he had had a chronic left elbow disorder continuous since discharge, the Board finds that the Veteran probably would have submitted his claim earlier than ten years after discharge.  

The lack of continuity of symptomatology is supported by a dearth of medical records pertaining to left elbow problems after the Veteran's discharge.  The Veteran has been a frequent user of VA health care services but very, very few, records reference, in any way, problems with a left elbow disorder.  The Board finds it reasonable to believe that if, in fact, the Veteran had had chronic left elbow problems from the time of discharge, he would have sought treatment for the disorder more than a few times over many years.  Again, the Board notes the Veteran was not adverse to seeking treatment from VA for numerous problems up until the present time.  The almost complete lack of any reference in the clinical records to problems with the left elbow supports the Board's determination that there is no continuity of symptomatology of left elbow problems from the time of discharge to the present.  The infrequent references to left elbow problems in the clinical records also indicate that the Veteran reported the symptomatology was intermittent.  This does not cut against the Board's determination that there is no continuity of symptomatology.  Intermittent, in this case, as documented by the complaints in the clinical records, is spread over years.  

In March 1999, the Veteran submitted buddy statements that indicated the authors knew the Veteran had problems with his back and knees.  There was no mention of problems with a chronic left elbow disorder.  The Board finds that if, in fact, the Veteran did have a left chronic left elbow disorder at this time, the authors of the buddy statements would have included a reference to this problem also.  

The Board notes the examiner who conducted the most recent VA examination was directed to provide an opinion as to the etiology of the left elbow disorder which takes into account post-service medical evidence and the Veteran's self-reported history.  The Board interprets the report of the March 2010 VA examination to indicate that the examiner had reviewed all the evidence in the claims file including the post-service medical evidence and the Veteran's reports of continuity of symptomatology but found that the medical evidence did not support such a finding.  The specific citations to the evidence which was taken into account leads the Board to find that the examiner did comply with the Board's December 2009 remand instructions.  The examiner noted all the evidence of record including the Veteran's self-reported history but opined there was no continuity of symptomatology.  

There is no competent evidence of record of the presence of arthritis in the left elbow within one year of discharge which would allow for a grant of service connection on a presumptive basis.  No medical records indicate the Veteran had arthritis in the elbow within one year of discharge.  The Veteran has not alleged such a fact pattern.  However, if the Veteran did allege such a fact pattern, he would not be competent to diagnose the presence of arthritis to a compensable degree within one year of discharge as such a diagnosis is not a simple diagnosis.  

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to service connection for a left elbow disorder on a direct, presumptive or secondary basis.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


